Citation Nr: 1717708	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  10-18 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased evaluation, in excess of 50 percent, for post-traumatic stress disorder ("PTSD"). 

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities ("TDIU").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from August 1966 to August 1968, which included combat service in Vietnam. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a March 2009 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Denver, Colorado (hereinafter Agency of Original Jurisdiction ("AOJ")).  This March 2009 rating decision granted the Veteran service connection for his PTSD and assigned a 50 percent disability rating, effective December 31, 2008.  Thereafter, in August 2009, the Veteran timely submitted a statement expressing disagreement with the assigned 50 percent disability evaluation and requested reconsideration. 

Additionally, the Veteran's instant appeal stems from a March 2013 rating decision, which denied entitlement to TDIU.  The Veteran filed a formal claim for entitlement to TDIU in July 2012, where he expressed he was seeking an award of TDIU due to symptoms of his service-connected coronary artery disease.  Subsequent to the Veteran's perfection of an appeal of the assignment of an increased initial rating for his PTSD, the Veteran's claim for TDIU was denied in a March 2013 rating decision.  Notably, the Veteran's TDIU claim was denied as moot, as the Veteran was awarded a total 100 percent disability evaluation for his coronary artery disease in the same March 2013 rating decision.  The Veteran was notified of this denial in May 2013.  However, the Veteran did not file a timely notice of disagreement. 

The Veteran testified at a January 2015 Board videoconference hearing, held before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

Thereafter, the Veteran's claim for an increased rating of his PTSD disability was appealed to the Board.  In a March 2015 Board decision, the Veteran's appeal for an increased rating of his PTSD claim was remanded to the AOJ for additional development, to include to procurement of the Veteran's Social Security disability application and accompanying medical records.  Additionally, the March 2015 Board remand noted the Veteran had not filed a timely notice of disagreement following the March 2013 denial of his claim for a TDIU, and therefore this issue was not before the Board.  

Following completion of the requested development, the Veteran's appeal was returned to the Board in June 2016.  At this time, the Board denied the Veteran's claim for an increased disability evaluation, in excess of 50 percent, for his service-connected PTSD.  Thereafter, the Veteran appealed this denial to the Court of Appeals for Veterans Claims ("CAVC/Court").  In a February 2013 Joint Motion for Partial Remand ("JMPR"), the Court vacated the Board's June 2016 denial, and remanded the claim back to the Board for further consideration.  Specifically, the parties to the JMPR found the Board had not properly adjudicated the Veteran's claim for TDIU, as an element of his appeal for an increased rating of his PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In reviewing the Veteran's claims file, the Board observes that additional treatment records from the Denver VA Medical Center ("VAMC") have been added to the Veteran's Virtual VA file and have not been reviewed by the AOJ.  However, the file includes a March 2017 letter from the Veteran waiving AOJ consideration of additional evidence.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.

FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's PTSD symptoms have been manifested by frequent nightmares, sleep disturbances, irritability, social avoidance/isolation, hypervigilance, flashbacks, and intrusive thoughts.  

2.  Prior to May 10, 2010, the Veteran's service-connected PTSD symptoms were manifested by reduced reliability and productivity.  

3.  Beginning on and after May 10, 2010, the Veteran's service-connected PTSD symptoms more nearly approximated a disability picture manifest by psychiatric symptoms causing occupational and social impairment, with deficiencies in most areas.

4.  The Veteran is service-connected for coronary artery disease, PTSD, diabetes mellitus, type II, bilateral upper extremity peripheral neuropathy, bilateral lower extremity peripheral neuropathy, bilateral hearing loss, and residuals of a shell fragment wound.   

5.  Beginning on and after December 31, 2008, the Veteran had a combined disability rating of 70 percent.  Therefore, beginning on December 31, 2008, the Veteran met the schedular criteria for TDIU.

6.  Beginning on and after July 26, 2012, the Veteran had a combined disability rating of 100 percent.

7.  There is no competent and/or credible evidence which suggests the Veteran's service connected disabilities prevented him from obtaining and maintaining substantially gainful employment prior to July 26, 2012. 

8.  The issue of entitlement to TDIU beginning on and after July 26, 2012, is moot.



CONCLUSIONS OF LAW

1. The criteria for an increased evaluation, in excess of 50 percent for the Veteran's service-connected PTSD have not been met for the period December 31, 2008 through May 09, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  Beginning on and after May 10, 2010, the Veteran's service-connected PTSD meets the requirements for a 70 percent disability evaluation, but no greater.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

3.  The requirements for TDIU have not been met for the period prior to July 26, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16, 4.19 (2016).

4.  Entitlement to a TDIU beginning on and after July 26, 2012 is dismissed as moot.  38 U.S.C.A. §§  7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist:

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The VCAA required notice provisions were accomplished by numerous letters, including those dated in April 2010 and August 2012, which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Pertinent to the VA's duty to assist, the record also reflects that VA has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The AOJ has secured the Veteran's service treatment records ("STRs"), VA treatment records, and records from the Veteran's application to the Social Security Administration ("SSA") for disability.  For his part, the Veteran has submitted personal statements and arguments from his representative.  

As was noted above, the Veteran's claim was previously before the Board, most recently in June 2016.  In the subsequent February 2017 JMPR, the Court instructed the Board to alert the Veteran of his ability to submit additional evidence and argument in support of his claim for an increased rating of his PTSD and for entitlement to a TDIU.  As such, the Board issued the Veteran a notice letter, dated March 16, 2017, advising him of his ability to submit additional medical records and the timeline in which the Veteran would be able to provide additional evidence.  In response to this March 2017 letter, the Veteran submitted a signed waiver stating he did not wish for his appeal to be remanded for initial AOJ consideration of any additional evidence.  See March 23, 2017 Correspondence.   

The Veteran was additionally afforded VA examinations in February 2009, September 2012, October 2012, and June 2015 in connection with the claims addressed herein.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Board finds these VA examinations and the opinions provided are thorough, supported by a clear rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  Additionally, these VA examiners considered the Veteran's lay assertions in reaching their conclusion.  Therefore, the Board finds that these medical opinions are adequate to decide the claims on appeal.

Therefore, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Moreover, for the issues on appeal, neither the Veteran, nor his representative, have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For these reasons, the Board concludes that the VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Governing Laws and Regulations for Entitlement to Increased Ratings:

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2016).  The rating schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, the relevant time period for consideration begins on the date that the claim for service connection was filed.  Moore v. Nicholoson, 21 Vet. App. 211, 216-17 (2007).  In the instant appeal, that date is December 31, 2008.

Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that in analyzing this claim, the Secretary, and therefore the Board, has an obligation to provide the Veteran with the "benefit of the doubt" on questions material to this decisions, for which there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a service-connected mental disorder, the VA will review the Veteran's medical history to determine how badly the disorder has disrupted his social and occupational functioning.  Specifically, the VA must review the frequency, severity, and duration of the psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  While the extent of a Veteran's social impairment is considered, the rating cannot be assigned on these limitations alone.  38 C.F.R. § 4.126(b).

The level of disability is then rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula"), which provides for ratings of zero, 10, 30, 50, 70, or 100 percent.  The VA compensates Veterans beginning at 10 percent disability, and compensation increases at each level.

In the instant appeal, the RO granted service connection and assigned disability ratings under Diagnostic Code ("DC") 9411, which is used to evaluate PTSD.  Under this DC a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Evaluation under this formula is "symptom driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.  
The Board notes that the Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Id.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Id.  

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was certified to the Board in June 2014, the previous versions of the regulations including references to DSM-IV apply.

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning ("GAF") score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS at 32 (4th ed. 1994)).  

Higher GAF scores denote increased overall functioning of the individual.  For example, a GAF score of 51 to 60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  DSM-IV at 46-47.  Lower scores are indicative of greater symptoms and decreasing functionality of the individual.  Specifically, a GAF score of 41 to 50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

While an examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

That being the relevant law to the Veteran's appeal, the Board observes the Veteran has been rated at 50 percent for his PTSD disability beginning on and after December 31, 2008, the date service connection was awarded.  In statements to the Board, the Veteran has stated he believes his PTSD should be rated as 100 percent disabling, due to his many chronic and varied symptoms.  See e.g. November 2009 Statement in Support of Claim.  However, as will be discussed below, the Board finds the competent and probative evidence of record warrants the assignment of a continued 50 percent disability evaluation through May 9, 2010, with an increased 70 percent rating thereafter.  

	i. Period from December 31, 2008 through May 9, 2010:

The Veteran was granted service-connection for his PTSD, effective December 31, 2008, and was assigned an initial disability evaluation of 50 percent.  See March 2009 Rating Decision.  Thereafter, the Veteran timely appealed this initial rating in an August 2009 letter.  In additional statements to the Board, the Veteran requested an increased disability rating due to his PTSD symptoms.  See October 2009 Statement in Support of claim; November 2009 Statement in Support of Claim.  Specifically, the Veteran requested a total 100 percent disability evaluation for his PTSD.  

Following a thorough review of the evidentiary record the Board finds the Veteran's symptoms and overall disability picture is more consistent with a continued 50 percent disability evaluation during the period from December 31, 2008 through May 9, 2010.  In making this determination, the Board has reviewed both the medical and lay evidence of record: the Veteran's personal statements; letters from the Veteran's treating psychologists, VA mental health treatment records, and the VA psychological examinations dated February 2009.

The Veteran began seeking treatment for symptoms of his PTSD in 2008.  A review of these initial treatment records indicates the Veteran endorsed symptoms of frequent nightmares, sleep impairment, depression, anxiety, muscle tension, and isolation.  See Denver VAMC Records.  During these initial treatment sessions, the Veteran described nightmares as the most significant symptom: he stated the nightmares and flashbacks had increased in frequency as he aged.  The continuous flashbacks left the Veteran in a constant state of hypervigilance and suspiciousness when interaction with new people.  However, despite these symptoms, the Veteran reported having a strong and supportive relationship with his wife, and her children, and grandchildren.  Additionally, the Veteran reported he was able to interact well with his neighbors, and often provided them with food he has grown in his garden.  Overall, the Board finds these initial psychiatric evaluations show the Veteran experienced daily symptoms and limitations due to his PTSD disability.  However, the totality of his symptoms did not preclude him from interacting well with others on a regular and sustained basis and did not impair his ability to engage in everyday activities and chores. 

As part of his appeal, the Veteran was afforded a VA examination in February 2009.  During this encounter, the Veteran described symptoms of hyperarousal, re-experiencing of traumatic events, and avoidance behaviors.  The Veteran additionally described a heightened anxiety level, and stated he sometimes sees shadows in his peripheral vision as well as voices talking, which only increases his level of anxiety and causes him to startle easily.  

Clinically, the VA examiner described the Veteran as "very polite and cooperative" throughout the interview and examination.  The Veteran's mood was assessed as euthymic and his affect was restricted, as he appeared to show some degree of guardedness.  Based upon this clinical examination of the Veteran, and a review of his treatment records, the VA examiner observed his behavior has been appropriate and his symptoms have responded somewhat to his therapy regimen.  The VA examiner commented that the Veteran's social functioning was somewhat impaired due to his avoidance behaviors and his heightened level of anxiety.  The greatest level of impairment the Veteran experienced was in interacting with strangers.  Overall, the VA examiner opined the Veteran's symptoms were consistent with occupational and social impairment with reduced productivity.  This finding is consistent with a 50 percent disability evaluation.  

The Board gives this February 2009 VA examination and medical opinion significant weight.  Overall, the Board finds that this examination and opinion were thorough, based upon a clinical examination of the Veteran, a thorough review of his medical records, and done with consideration of the Veteran's reported symptoms and limitations.  Furthermore, the VA examiner identified specific findings and symptoms which supported the assignment of a 50 percent disability evaluation.  For example, the VA examiner noted the Veteran would be limited in social and occupational functioning due to his anxiety and avoidance behaviors.  Despite these symptoms, the VA examiner concluded the Veteran was employable and would be able to interact and work in an environment which he has little to no contact with the outside public (as he is suspicious of new people).  As such, the Board finds this February 2009 VA examination and medical opinion are entitled to significant weight.  

Subsequent treatment records suggest the Veteran's symptoms remained fairly consistent and that some of his symptoms and limitations improved with therapy and medications.  Therapy notes show the Veteran reported nightmares on a regular basis, which fluctuated between 3 to 5 times per week.  However, these nightmares were reported to decrease in December 2009, after the Veteran was laid off from his warehouse job.  See Denver VAMC Records.  The Board notes that the Veteran has reported he was laid off due to symptoms of his PTSD.  See e.g. November 2009 Statement in Support of Claim.  While the Veteran was found to have some limitations in his ability to maintain social interactions in a work setting, these limitations were not consistent with total social and/or occupational limitations.  As noted above, the February 2009 VA examiner found the Veteran was able to interact well with family, friends, and co-workers, but had limitations in interacting with strangers and the general public.  A letter from the Veteran's employer indicates the Veteran was laid off due primarily to physical and financial reasons.  See November 2008 Correspondence.  Therefore, the Veteran's termination from employment, while a factor considered by the Board, does not in and of itself render the Veteran totally socially and/or occupationally impaired.  A fuller discussion of the Veteran's ability to work is included in the discussion of entitlement to a TDIU below. 

Furthermore, the Veteran's overall anxiety levels were observed to decrease during this time.  Notably, in January 2010, the Veteran reported his symptoms had "significantly" improved since he started treatment.  The Veteran stated he found group therapy to be the most beneficial part of his treatment, as he enjoys being able to share his combat experiences with other Veterans and finds their experiences help validate his current level of impairment/symptoms.  The Board views these subjective statements as support for the finding that the Veteran's PTSD did not result in total social impairment, as he was able to interact with others and reported he found such interactions to be helpful. 

Despite these reports of stable symptoms, the Veteran's treating psychologist R.H., M.D. submitted a medical opinion/assessment in July 2009.  In this letter, Dr. R.H. opined the Veteran was permanently and totally disabled due to his PTSD symptoms and limitations.  While the Board acknowledges this medical assessment, the Board finds it is entitled to less weight, as it is a generalized conclusion and is not corroborated by the contemporaneous medical evidence.  Rather, the Board observes the psychiatric examinations prior to, and following, this July 2009 letter document the Veteran's mood as "pleasant and cooperative," with logical and goal directed thoughts.   Moreover, the Veteran reported he continued to maintain a strong and supportive relationship with his wife and enjoyed his interactions and conversations with the other Veterans in group therapy.  The Board finds this evidence is not suggestive of total social and occupational impairment or occupational and social impairment with deficiencies in most areas as contemplated by a higher evaluation.  

Based upon this review of the record, the Board finds the Veteran's symptoms and limitations are consistent with a continued 50 percent disability rating for the period December 31, 2008 through May 9, 2010.  A review of the evidentiary record, and with consideration of the Veteran's contemporaneous lay statements, indicates that the Veteran was capable of regular and sustained social interactions with others.  Although the Veteran experienced significant symptoms of anxiety, nightmares, and flashbacks, his overall disability picture was more closely approximate to a continued 50 percent disability evaluation.  As such, the Board finds the lay and medical evidence of record is consistent with an initial disability rating of 50 percent.  

In reaching this determination, the Board is aware of evidence within the record which suggests the Veteran's symptoms were more nearly approximate to an increased disability evaluation.  For example, the Board notes the Veteran's treating physicians assessed his overall level of functioning during this period with GAF scores ranging from 49 to 54.  See Denver VAMC Records, see also February 2009 VA Examination.  While the Board notes an examiner's classification of the level of psychiatric impairment, by words of by a score, is to be considered, it is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  Considered in its totality, the Board finds the evidence, as discussed above, is consistent with a continued 50 percent disability evaluation from December 31, 2008 through May 9, 2010. 

	ii.  Period Beginning on and After May 10, 2010: 

The Board finds the evidentiary record is consistent with an increased 70 percent disability evaluation for the Veteran's PTSD for the period beginning on and after May 10, 2010.  At this time, the Veteran's PTSD symptoms were manifested by psychiatric symptoms more nearly approximating occupational and social impairment with deficiencies in most areas, which is required for a 70 percent rating.  See 38 C.F.R. § 4.130.  The Board has also considered additional, similar symptomatology not specifically addressed in the 70 percent criteria, but causing the appropriate level of occupational and social impairment for a 70 percent rating, under the General Rating Formula.  Mauerhan, 16 Vet. App. at 442.  In making this determination, the Board has reviewed both the medical and lay evidence of record: the Veteran's personal statements; letters from the Veteran's treating psychologists, VA mental health treatment records, and VA psychological examinations dated September 2012 and June 2015. 

Specifically, the Board has based its determination upon the medical opinion statement submitted by the Veteran's treating psychiatrist Dr. R.H., where he reported an increase in intensity and frequency of the Veteran's symptoms including frequent nightmares, anxiety, and depression.  A review of the Veteran's contemporaneous mental health treatment records supports the assertion of increased symptoms at this time.  See Denver VAMC Medical Records.  For example, during an individual counseling session in May 2010, the Veteran reported an increase in frequency of his nightmares from Vietnam.  

The May 10, 2010 medical opinion letter from Dr. R.H. additionally reported the Veteran's PTSD symptoms were exacerbated due to a recent decline in the Veteran's health status.  This report is corroborated by the Veteran group and individual therapy sessions, where he expressed increasing anxiety and concern about his many medical issues.  For example, during a May 2010 individual psychotherapy appointment, the Veteran described increasing concern over his physical limitations.  He further expressed feelings that he believes his wife's response to his health is unsupportive, as she would prefer he not be so active.  The Veteran reported he found this response unsupportive, because he has always kept himself busy with activities, such as gardening and fishing, to manage his anxiety.  

Subsequent therapy sessions continue to document the Veteran's anxiety level as increasing in response to physical health concerns and limitations.  During an October 2010 individual therapy session, the Veteran reported increasing anxiety and stress due to his appeal process with VA.  The Veteran described a flare-up of his nightmares, resulting in a period where he could not sleep for five days and was severely hypervigilant.  The nightmares had since subsided to once per week, and the Veteran had begun to identify triggers such as certain television programs.  While the examiner noted that the Veteran's overall symptoms had improved with medication, stressors have continued to limit the Veteran's progress.   Following this examination, the Veteran's psychologist assessed his overall functioning with a GAF score of 45, which is indicative of serious symptoms. 

In reaching this determination, that the Veteran's symptoms more nearly approximate a 70 percent disability rating, the Board observes that many of the Veteran's PTSD symptoms are episodic and fluctuate greatly throughout the year.  For example, the Veteran reported increased symptoms of PTSD in July 2010 due to the sounds of fireworks.  See Denver VAMC Medical Records. The Veteran stated the sounds of fireworks causes his anxiety and hyperarousal to increase, as the sounds are reminiscent of his time in Vietnam.  Following periods of increased symptoms, such as this July 2010 report, the Veteran's symptoms routinely return to a baseline level.  As such, the Veteran's medical providers have reported his increased symptoms are episodic in nature, a response to certain known "triggers" and are short in duration.  

Although these periods of exacerbated symptoms can be attributed to known triggers, the Board observes that the Veteran has additionally experienced increased symptoms due to certain life events.  For example, the Veteran described an exacerbation of his PTSD symptoms in September 2010, following a trip to Florida.  The Veteran related the weather and climate of Florida brought back memories of his time in Vietnam.  Therefore, it is reasonable to assume the Veteran would be prone to increased symptoms in a variety of circumstances, and not just in response to known triggers.  Furthermore, as the Veteran experiences ongoing and continuous concerns over his physical health, the Board finds that he will likely experience periods of exacerbated anxiety in response.  Given this logical inference, and affording the Veteran all benefit of doubt, the Board concludes the Veteran's overall disability picture is more consistent with a 70 percent disability evaluation beginning on and after May 10, 2010, despite the episodic nature of his exacerbated symptoms.   

The Veteran was afforded a VA examination in September 2012, to assess the level of severity of his PTSD symptoms.  During this examination, the Veteran reported symptoms of depressed mood, suspiciousness, chronic sleep impairment, mild memory loss, exaggerated startled response, fatigue, and visual hallucinations.  As for social interaction, the Veteran described his 20 year marriage as unstable.  

Therefore, based upon the Veteran's increased symptoms during this period, the Board finds that the evidence more nearly approximates an increased 70 percent disability rating.  As outlined above, the Veteran's PTSD symptoms were manifested by occupational and social impairment, with deficiencies in most areas: including hyperarousal, anxiety, persistent and frequent nightmares, mood liability, and recurrent flashbacks and intrusive thoughts. 

However, while totality of the evidence shows the Veteran's symptoms are consistent with a 70 percent disability rating throughout the entire appeal period, the Board finds no credible evidence which would suggest the Veteran's symptoms meet the criteria for a higher evaluation.  The medical and lay evidence for this period is not indicative of someone with psychiatric symptomatology causing total social impairment, which is required for the 100 percent rating.  38 C.F.R. § 4.130.  Similarly, and as discussed in greater detail in the TDIU section below, the evidence of record does not suggest that the Veteran's symptoms of PTSD resulted in total occupational impairment.

Specifically, there is no evidence which documents a gross impairment in thought process or communication; there is no evidence of any delusions or hallucinations; no grossly inappropriate behavior; no "persistent" danger of hurting himself; no disorientation to time or place; and no memory loss for names of close relatives, own occupation, or own name.  Id.  Most significantly, the overall medical record does not show any periods of in-patient psychiatric hospitalizations or loss of functioning.  The Veteran was treated on a regular out-patient basis, for both group and individual therapy sessions. 

The totality of these group and individual therapy reports show the Veteran continued to experience social limitations due to his anxiety, hyperarousal, and mood liability.  However, despite these limitations, the totality of the evidence is not suggestive of total social impairment.  During numerous group therapy sessions dated from May 2010 to the present, the Veteran has been consistently described as "pleasant" and "cooperative."  See Denver VAMC Medical Records.  Furthermore, these group therapy session summaries document that the Veteran was able to interact with others in a group setting, communicate his ideas and experiences to others, and was consistently reported as engaged and thoughtful during group therapy appointments.  These summaries further indicate the Veteran was able to provide insight to other members, by identifying the methods he has used and found the most helpful at controlling his PTSD symptoms.  

More recent psychological examinations report the Veteran subjectively believed his overall symptoms and limitations were improving.  For example, during a January 2014 individual counseling session, the Veteran reported he was doing "great" and that he had enjoyed a recent extended visit from his nephews.  Furthermore, the Veteran stated that while his PTSD symptoms continue, he is able to effectively manage them.  The Veteran reported he enjoys social support from his wife and family, the Vietnam Veterans Group, as well as a fly fishing group.  These subjective reports are not indicative of symptoms approximating total social impairment.  As a result of these subjective reports of improved management and control of symptoms, the Veteran was able to reduce the frequency of his individual counseling sessions.  

Recently, during a June 2015 VA examination, the Veteran's PTSD was assessed as moderate but chronic, with "mild depressive symptoms and stable" on current medications and therapy regimen.  During the examination, the Veteran was described as "cooperative" and engaged, and maintained appropriate eye contact with the examiner.  The Veteran described a significant reduction in his overall symptoms as a result of his care and treatment with the VA.  He specifically stated he found the group therapy to be the most helpful, as he found his conversations with other Veterans to be supportive and encouraging.  

Based upon this clinical examination of the Veteran, and after reviewing his medical treatment records, the VA examiner concluded the Veteran's symptoms more nearly approximated a 50 percent disability evaluation.  The VA examiner further opined that while the Veteran continues to experience symptoms of his PTSD, his overall condition is stable on current medication on therapy regimen.  While the Board finds this assessment to be probative and entitled to great weight, the Board does not find that it should not result in a reduction in the Veteran's overall disability rating.  See Fenderson, 12 Vet. App. at 126.  While this June 2015 VA examination does suggest the Veteran's symptoms have improved, the Board finds that, in order to afford the Veteran the greatest benefit of doubt and to further accommodate for future periods of exacerbated symptoms, that the Veteran's overall disability picture is more consistent with a 70 percent disability evaluation.  

Therefore, based upon the Veteran's overall disability picture, and after resolving all doubt in the Veteran's favor, the Board finds the Veteran is entitled to an increased 70 percent disability evaluation beginning on May 10, 2010. 

      iii.  Entitlement to and Extraschedular Evaluation: 

The Board has additionally contemplated whether the Veteran's claim should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

The determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is nonexhaustive. Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of PTSD that are not contemplated in the nonexhaustive list of symptoms found in the schedular criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected PTSD.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary. 

In conclusion, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


Entitlement to a Total Disability Rating Based on Individual Unemployability:

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities ("Rating Schedule"), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any impairment or combination of impairments for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of their service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated as at least 60-percent disabling, and if there are two or more disabilities, at least one disability must be rated as at least 40-percent disabling and there must be sufficient additional disability to bring the combined rating to at least 70 percent.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court of Appeals for Veterans Claims ("Court/CAVC") defined "substantially gainful employment" as an occupation "that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable, is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

But that said, as already alluded to, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Furthermore, VA regulations provide that all Veterans who, in light of their individual circumstance, but without regard to age, are unable to secure and follow a substantially gainful occupation as a result of service-connected disability shall be rated totally  disabled, without regard to whether an average person would be rendered unemployable under the circumstances.  See VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  38 C.F.R. § 4.16(b).  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In analyzing the evidence, the Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

That being the relevant law for the Veteran's application for entitlement to TDIU, the Board finds that the competent and probative evidence do not support an award for a TDIU at any time during the period on appeal.  On this note, the Board observes the Veteran submitted an application for entitlement to TDIU in July 2012.  See Application for Increased Compensation Based on Unemployability.  In this application, the Veteran stated he sought entitlement to TDIU due to symptoms of his coronary artery disease.  However, beginning on and after July 26, 2012, the Veteran was awarded a total 100 percent disability evaluation for his service-connected coronary artery disease.  See March 2013 Rating Decision.  As will be discussed in greater detail below, the Board finds that the award of a 100 percent total disability evaluation renders the Veteran's claim for a TDIU beginning on and after July 26, 2012 moot.  See Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008).

The Board is therefore left with the determination of whether the Veteran's overall disability picture warrants the assignment of a TDIU prior to July 26, 2012.  Specifically, in light of the February 2017 JMPR directives, the Board must determine whether the Veteran's PTSD symptoms rendered him unable to obtain and maintain substantially gainful employment during this time.  

In this regard, and as discussed above, the Board observes that the Veteran's has appealed the initial disability evaluation for his PTSD symptoms.  In the process of his appeal for an increased initial disability rating, the Veteran submitted statements from his VA psychiatrist and employer discussing his inability to work due to symptoms of PTSD.  See July 2009 Statement from Dr. R.H; November 2009 Statement from Ms. K.K.  As such, the Board must determine whether the Veteran's PTSD symptoms rendered him unable to obtain and maintain substantially gainful employment beginning on and after December 31, 2008, the date of his award of service connection for PTSD.  See Rice, Vet. App. 447 at 453-454 (holding a TDIU claim is part and parcel of an initial (increased) rating claim when raised by the record).

On December 31, 2008, the Veteran met the schedular requirements for entitlement to a TDIU.  At this time, the Veteran was service-connected for PTSD, rated at 50 percent, coronary artery disease, rated at 30 percent, and bilateral hearing loss, rated at 10 percent.  Thus, the Veteran met the threshold criteria for a TDIU rating as of the date service connection was granted for PTSD.  Therefore, the Veteran's appeal rests on whether he became unable to obtain or maintain substantially gainful employment, beginning on December 31, 2008, and whether that inability was due solely to service-connected PTSD.  

However, following a thorough review of the medical evidence, opinion evidence, and personal statements from the Veteran, the Board finds competent and credible evidence of record does not support an award of a TDIU during this time, as there is no evidence the Veteran's service-connected PTSD prevented him from obtaining substantially gainful employment.  

Furthermore, the Board finds this Veteran's appeal does not warrant a referral for consideration of an extra-schedular TDIU rating prior to December 31, 2008.  Where a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  However, the Veteran was not awarded entitlement to service connection until December 31, 2008.  As such, there is no basis to form an award of an extra-schedular claim for TDIU prior to this date. 

      i.  Entitlement to a TDIU Beginning on and After December 31, 2008:

As stated above, 38 C.F.R. § 4.16(a) requires that when the Veteran satisfies the above discussed percentage requirements, the record must show, in the judgement of the rating agency, that the Veteran is unable to secure and follow substantially gainful employment.  The requirement that the Veteran be unable to follow substantially gainful employment indicates that a veteran cannot be actually employed at a substantially gainful occupation at the time he or she receives a TDIU rating.

The Board finds, however, that the Veteran has reported maintaining employment during this time period.  See e.g.  Medical Records furnished by SSA.  The Veteran has indicated he was able to continue full-time employment, or nearly full-time employment, through at least November 2009.  Therefore, the Veteran's own statements demonstrate an ability to obtain and maintain employment, in some capacity, through at least November 2009.  Furthermore, the Board finds no evidence to suggest the Veteran's employment was marginal during this time, or was significantly curtailed due to his service-connected disabilities.  Rather, the Veteran reported earning an hourly wage salary which placed him above the poverty threshold for an individual below the age of 65 in 2009, and above that for a household of four.  See September 2010 Work History Report, provided by SSA; see also U. S. Census Bureau, where the poverty threshold for one person under age 65 in 2009 was $11,201.00, and $22,570.00, for a household of four in 2009.  Accessed at https://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html

In a September 2009 statement to the Board, the Veteran reported his work had been reduced to 32 hours per week.  He further stated he was only able to continue working his current position because he was an order puller and was not required to interact with anyone.  The Board has interpreted this statement from the Veteran as a claim his work was altered/reduced due to his PTSD symptoms.  However, the Board finds that this was not the primary reason why the Veteran's job assignments were altered.  Rather, in a November 2009 letter from the human resources department of the Veteran's employer, Ms. K.K. stated the Veteran's warehouse was reduced significantly in staff, due to "substantial economic losses." 

Furthermore, in this November 2009 letter, the Veteran's employer explained that the Veteran was subsequently laid off, due in large part to safety concerns.  Ms. K.K. explained that "due to a lack of strength in [the Veteran's] hands, it has been observed that [the Veteran] has difficulty" executing the tasks required of his employment.  Additionally, this letter stated the employer subsequently concluded that it was "detrimental to [the Veteran's] safety and the safety of the people around him" to continue the Veteran's employment. 

While the employer's letter further explained the Veteran was laid off due to his inability to interact well with others or service customers, the Board finds that this was not the primary, or even a significant factor, in the employer's decision to lay off the Veteran.  The Board reaches this conclusion because the November 2009 letter from Ms. K.K. explained that due to significant economic losses and employee cutbacks the Veteran's warehouse was reduced to a two person warehouse.  

Furthermore, the Board observes the evidentiary record contains numerous additional statements which contradict the Veteran's contention that he was laid off due to symptoms of his PTSD.  For example, during his February 2009 VA examination for PTSD, the Veteran denied that his symptoms caused any problems at work.  Following this examination and review of the claims file, the February 2009 VA examiner concluded the Veteran was employable from a psychiatric standpoint.  See February 2009 VA Examination; see also June 2015 VA Examination, where the examiner noted the veteran's psychological issues have not impacted his ability to work; see also October 2012 VA Examination, where the Veteran was found psychological fit to work, and only physical restrictions were found warranted. 

During a June 2009 individual psychotherapy session, the Veteran reported his work hours were recently reduced due to his employer's financial difficulties.  See Denver VAMC Medical Records.  As a result, the Veteran reported he was currently looking for partial, or part-time, employment.  Additionally, in a September 2010 functional assessment submitted on behalf of his claim for SSA benefits, the Veteran reported he had never been fired or laid off from any job due to problems interacting with others.  Therefore, based upon the numerous subjective statements from the Veteran, and the VA opinion evidence of record, the Board finds the totality of the evidence is against the award of a TDIU due solely to the Veteran's PTSD symptoms. 

The evidentiary record contains a July 2009 medical opinion from the Veteran's treating psychologist R.H., M.D., which states the Veteran is totally and permanently disabled due to his PTSD.  While the Board acknowledges this medical opinion, the Board does not find it probative to the issue of whether the Veteran's PTSD rendered him unable to obtain substantially gainful employment.  Despite Dr. R.H.'s conclusion that the Veteran is "totally and permanently disabled," this medical opinion and letter does not provide supporting evidence which supports the conclusion that the Veteran is not able to maintain or obtain employment.  Rather, this letter provides a recitation of the Veteran's self-endorsed symptoms which include nightmares, hypervigilance, social avoidance, and anxiety among others.  Although the Veteran experiences these symptoms, this medical opinion provides no rational or explanation as to whether these symptoms would preclude the Veteran from obtaining or maintaining employment.  

The Board further finds this July 2009 medical opinion from Dr. R.H. to be less probative, as the opinion does not address or explain the contemporaneous medical evidence which suggests no worsening of the Veteran's symptoms and it does not explain the medical evidence documenting the Veteran's overall symptom improvement.  See Denver VAMC Medical Records dated February 2010 to present where Veteran reported an overall improvement in his symptoms. 

Furthermore, a review of the Veteran's treatment records from the date this medical opinion letter was drafted does not provide any insight into whether the Veteran's PTSD symptoms prevented him from obtaining and maintaining employment.  The Veteran was examined by J.P., LCSW, on the date the letter was drafted.  See Denver VAMC Medical Records.  A review of this interaction and mental health examination show the Veteran was described as "pleasant and cooperative," with logical and goal directed thoughts.  The Veteran reported symptoms of anxiety and depression, but was able to maintain good eye contact throughout the examination.  Nothing about this examination, or the prior examinations, indicated the Veteran's symptoms had worsened to the degree where he was not unable to obtain and maintain employment.

Notably, however, after the Veteran described frustration over a recent denial of service-connection for hearing loss, the examiner J.P. advised the Veteran he would draft a letter in support of the Veteran's claim for an increased rating of his PTSD.  Specifically, J.P. stated he would write a letter which stated the Veteran had a permanent disability of PTSD.  The Board highlights this statement from J.P. because it sheds light on the intent of the July 2009 medical opinion/letter.  Specifically, the letter was drafted to support the Veteran's claim that he has a permanent disability of PTSD.  The Board acknowledges these findings and has found that the Veteran has a permanent and chronic disability of PTSD.  However, despite this fact, neither the July 2009 letter nor the contemporaneous medical records provide any probative evidence which suggest the Veteran's symptoms rendered him unable to obtain and maintain employment.  

The Board notes the record contains other medical opinion statements which are more probative to the issue of whether the Veteran's PTSD renders him unable to obtain and maintain employment.  For example, in September 2012, the Veteran was afforded a VA examination to assess the level of severity of his PTSD symptoms.  Following an examination of the Veteran and a detailed review of his psychiatric treatment history, the VA examiner opined the Veteran was not unable to work due to symptoms of his PTSD.  While the examiner noted the Veteran would be limited in his ability to interact with the general public and relationships with co-workers, there was no evidence these limitations rendered him unable to obtain and maintain substantially gainful employment.  

The Board finds this assessment of the Veteran to be credible and is therefore entitled to great weight. Specifically, the Board finds this assessment is more probative than the medical opinions submitted by Dr. R.H. because it describes how the Veteran's specific symptoms would result in specific occupational limitations.  For example, the September 2012 VA examiner reports the Veteran's hyperarousal and mood liability would make it difficult for him to interact with his co-workers.  The VA examiner additionally noted, that due to the Veteran's hyperarousal and suspiciousness, he would be further limited in his ability to interact with the general public.  These specific, symptom driven, limitations are credible and are based upon a clinical examination of the Veteran, consideration of his lay reports, and his medical history.  

By point of comparison, the Veteran's treating psychologist Dr. L.H. submitted an additional letter and medical opinion in September 2012, where he concluded the Veteran's PTSD symptoms rendered him "totally disabled and unable to work."  See September 2012 Correspondence.  However, this conclusion is not supported by the evidence or rational contained in the letter.  Rather, Dr. L.H. provides another recitation of the Veteran's PTSD symptoms, and then states because he experiences these symptoms, he is not able to work.  No explanation is provided as to how these symptoms limit the Veteran's ability to work in environments where he would not have to interact with the general public, or would be able to work on his own, without supervision.  Without any explanation or supporting rationale, the Board finds this September 2012 medical opinion from Dr. R.H. is entitled to less probative weight.  Furthermore, the medical opinion from Dr. R.H. does not explain or acknowledge the contemporaneous medical evidence which documented an improvement in the Veteran's ability to control and manage his PTSD symptoms.  As such, the Board finds it is entitled to less weight. 

For these reasons, the Board finds that the Veteran was not rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities prior to July 26, 2012; thus, entitlement to a TDIU is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 3 8 C.F.R. § 3.102;  See also Gilbert, 1 Vet. App. at 49.
      
      ii.  Entitlement to a TDIU Beginning on and After July 26, 2012:
      
The Board finds that neither the Veteran's allegations nor the evidence of record suggest that the Veteran is entitled to an award of a TDIU beginning on and after July 26, 2012.  As discussed above, the Veteran's combined disability rating was increased to 100 percent effective July 26, 2012.  In a March 2013 Rating Decision, the AOJ assigned the Veteran a total 100 percent disability evaluation for his service-connected coronary artery disease.  

Receipt of a 100 percent schedular rating for a service connected disability does not necessarily render moot any pending claim for a TDIU.  See Bradley, 22 Vet. App. at 293-294.   Although no additional disability compensation may be paid when a total schedular disability is already in effect, Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.

The Bradley case, however, is distinguishable from the instant case.  In Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  See Bradley, 22 Vet. App. at 293-94 (holding that multiple disabilities arising from a single incident that establish entitlement to a schedular TDIU under 38 C.F.R. § 4.16 (a) may not be considered as one disability that satisfies that requirement of a service-connected disability rated as total);  See also VAOPGCPREC 66-91 (Aug. 15, 1991)(several separately ratable disabilities cannot be combined to achieve a single total rating in order to qualify for SMC).  

Here, to also award a separate TDIU rating in addition to the combined schedular 100 percent rating since July 26, 2012 based on the Veteran's PTSD would result in a duplicative counting of disabilities.  Specifically, the Board observes that the March 2013 Rating Decision, which awarded the Veteran a total 100 percent disability evaluation further granted the Veteran entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 350(i) for his service-connected coronary artery disease, status post myocardial infarction and status post cardiac stent placement, and PTSD disability.  In light of this, the Board finds any additional award would be a duplicative counting of disabilities.  See Bradley, 22 Vet. App. at  293-294.  Therefore, the matter of entitlement to a TDIU rating from July 26, 2012 is rendered moot. 

Because no allegation of error of fact or law remains for appellate consideration, the Board has no jurisdiction to review the appeal for this issue, and it is dismissed. See 38 U.S.C.A. § 7105 (d)(5); 38 C.F.R. § 20.202.
  
      
ORDER

Entitlement to an increased initial rating, in excess of 50 percent, for the Veteran's service-connected PTSD is denied for the period from December 31, 2008 through May 9, 2010. 

Subject to the laws and regulations governing the payment of VA compensation, entitlement to an increased initial rating of 70 percent, but no greater, for the Veteran's service-connected PTSD is granted beginning on and after May 10, 2010. 

Entitlement to a TDIU is denied for the period from December 31, 2008 through July 26, 2012.  

The issue of entitlement to a TDIU beginning on and after July 26, 2012, is dismissed. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


